DETAILED ACTION
Claims 1-23 are allowed.
This office action is responsive to the amendment filed on 05/24/22.  As directed by the amendment: claim 1 has been amended; and no claims have been cancelled nor added.  Thus, claims 1-23 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a method of forming a polycrystalline compact including the steps of  the claimed directing a beam of energy and forming a sinusoidal boundary comprising peaks and troughs with the sinusoidal boundary located between a region of the volume that is adjacent to an outer surface of the volume and another region of the volume that is adjacent to a substrate  in which forming the sinusoidal boundary comprises sublimating at least a portion of the interstitial material disposed between the inter-bonded grains in the region of the volume that is adjacent to the outer surface of the volume to remove at least a portion of the interstitial material from the region of the volume that is adjacent to the outer surface of the volume as recited in Claim 1.
          The closest prior art references of record are Scott (US 2012/0225277) and DiGiovanni (US 2009/0114628).   Regarding independent claim 1 of the instant patent application, as noted at page 4 of the Final Office Action, it was asserted that Scott does not teach “directing a beam of energy at a volume of polycrystalline super abrasive material,” as recited in claim 1. The Office Action cited the teachings of DiGiovanni, and asserted that DiGiovanni teaches a method of directing a beam of energy at a volume of polycrystalline super abrasive material (super abrasive material 105), and it would have been obvious for one of ordinary skill in the art to have combined the teaching of DiGiovanni with that of Scott.  In the After Final Response the Applicant respectfully disagreed with the aforementioned assertion and asserted that combining the prior art references would not have been obvious to one of ordinary skill in the art as described below.   Upon review of the asserted rejection, the Examiner is in agreement with Applicant’s aforementioned assertion.   For example, the Final Office Action asserted at page 3 that “Scott teaches...sublimating at least a portion of interstitial material (“catalyst material”) disposed between the inter-bonded grains in the region (106) of the volume (102) that is adjacent to the outer surface (114) of the volume (102) to remove at least a portion of the interstitial material (“catalyst material”) from the region (106) of the volume (102) that is adjacent to the outer surface (114) of the volume (102).” However, Scott appears to teach forming a thermally stable polycrystalline diamond compact by “leaching catalyst material out from interstitial spaces between the interbonded grains in the diamond table.” Scott, § [0004]. Scott further teaches that at least a portion of the catalyst material disposed between the inter-bonded grains of the first region 106 is removed by a leaching process using a leaching agent, such as, for example, aqua regia. Scott, § [0058]. Therefore, it is submitted that the leaching process taught by Scott is not “sublimating at least a portion of interstitial material,” as recited in independent claim 1 of the instant patent application.  It was further asserted at page 3 of the Final Office Action that “Scott does not explicitly teach that the boundary is a sinusoidal boundary,” however, “Scott does teach that the boundary (112) is an undulating non-planar boundary and can be of any non-planar interface design known in the art.” The Final Office Action further asserts that “a sinusoidal waveform is a known undulating waveform.” However, in the After Final Response the Applicant asserted that Scott fails to teach that “forming the sinusoidal boundary comprises sublimating at least a portion of interstitial material disposed between the inter-bonded grains,” as recited in proposed claim 1.  DiGiovanni does not overcome the deficiencies of Scott. For example, DiGiovanni teaches “[i]n some embodiment, if the cutting element 100 comprises a PDC cutting element 100 in which the layer of superabrasive material 105 comprises a layer of polycrystalline diamond material with a cobalt binder, at least a portion of the layer of polycrystalline diamond material may be leached by conventional techniques to at least partially remove the cobalt binder from the layer of polycrystalline diamond material before the chamfer is formed using the at least one emitter 210.” DiGiovanni, { [0027]. Thus, similar to the teaching of Scott, DiGiovanni teaches that the cobalt binder (e.g., catalyst material) is removed by a leaching process.   DiGiovanni further teaches “one or more lasers may be configured to emit a beam of electromagnetic radiation at any wavelength that will be at least partially absorbed by the material of the layer of superabrasive material 105.” DiGiovanni, ¥ [0024]. Additionally, DiGiovanni teaches that “the first laser may be used to roughly form the chamfer, and the second laser may be used to refine and smooth the finish of the chamfer roughly formed by the first laser.” id. Therefore, DiGiovanni does not teach “wherein forming the sinusoidal boundary comprises sublimating at least a portion of interstitial material disposed between the inter-bonded grains in the region of the volume that is adjacent to the outer surface of the volume to remove at least a portion of the interstitial material from the region of the volume that is adjacent to the outer surface of the volume,” as recited in independent claim 1 of the instant patent application. Rather, DiGiovanni teaches using an energy beam for forming a chamfer along a peripheral edge of the layer of superabrasive material. DiGiovanni, § [0009]. The chamfer of DiGiovanni is not the “sinusoidal boundary” as recited in claim 1 of the instant patent application, and DiGiovanni fails to teach that a sinusoidal boundary is formed by “directing a beam of energy at a volume of polycrystalline super abrasive material,” as recited in claim 1 of the instant patent application. Therefore, Scott in view of DiGiovanni does not teach all of the limitations of claim 1 of the instant patent application.   In the After Final Response, the Applicant asserted that the Final Office Action appeared  to be comparing individual elements of the claimed invention with isolated teachings of particular references, and did not consider whether the claimed invention as a whole, would have been obvious to one of ordinary skill in the art considering the teachings of the prior art references as a whole. See M.P.E.P. § 2141.02. For example, as discussed above, the Final Office Action correlated the undulating non-planar boundary of Scott to the “sinusoidal boundary” of claim 1 of the instant patent application, and the method of emitting a beam of electromagnetic radiation to form a chamfer in a layer of superabrasive material of DiGiovanni to “directing a beam of energy at a volume of polycrystalline super abrasive material comprising inter-bonded grains” and “forming the sinusoidal boundary comprises sublimating at least a portion of interstitial material,” of claim 1 of the instant patent application. However, the Applicant in the After Final Response asserted that the Examiner did not consider whether the claimed invention as a whole, would have been obvious to one of ordinary skill in the art considering the teachings of Scott and DiGiovanni as a whole.   In conclusion, Scott and DiGiovanni, when combined, do not teach all of the limitations recited in independent claim 1 of the instant patent application.


CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761